UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 9, 2016 AMERICA FIRST MULTIFAMILY INVESTORS, L.P. (Exact name of Registrant as Specified in Its Charter) Delaware 000-24843 47-0810385 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1004 Farnam Street, Suite 400, Omaha, Nebraska (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (402) 444-1630 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. America First Multifamily Investors, L.P. (NASDAQ: ATAX) announces the third quarter sale of Woodland Park, an MF Property. As set forth below, the Company is furnishing the press release as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01 Financial Statements and Exhibits. (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits. Exhibit No. Description. 99.1 Press Release dated August 9, 2016. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. AMERICA FIRST MULTIFAMILY INVESTORS, L. P. Dated: August 9, 2016 By: /s/Craig S. Allen Printed: Craig S. Allen Title: Chief Financial Officer
